Name: Commission Regulation (EEC) No 1419/87 of 22 May 1987 amending Regulation (EEC) No 1355/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/28 Official Journal of the European Communities 23 . 5. 87 COMMISSION REGULATION (EEC) No 1419/87 of 22 May 1987 amending Regulation (EEC) No 1355/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1355/87 (3) introduces the buying-in of beef in respect of certain Member States or regions thereof and qualitity groups, and fixes the buying-in prices in the beef sector ; whereas Commission Regulation (EEC) No 828/87 (4) amended by Regulation (EEC) No 1400/87 (*) modified the list of products which are eligible for buying in ; whereas the application of the abovementioned Article 6a (4) and Article 3 (2) of Commission Regulation (EEC) No 2226/78 (f), as last amended by Regulation (EEC) No 827/87 Q, results, on the basis of the data and prices avai ­ lable to the Commission, in changes in the buying-in prices as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 Annexes II and III to Regulation (EEC) No 1355/87 are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . 0 OJ No L 127, 16 . 5 . 1987, p. 25 . (4) OJ No L 80, 24. 3 . 1987, p. 8 . 0 OJ No L 133, 22. 5 . 1987, p. 31 . 0 OJ No L 261 , 26. 9 . 1978, p . 5 . 0 OJ No L 80, 24. 3 . 1987, p . 6 . ANNEX Buying in price in ECU per 100 kilograms carcaseweight Quality (category and class) Equivalent carcaseprice Forquarter price straight cut (') pistola cut (2) AU2 313,504 250,803 235,128 AU3 309,198 247,358 231,899 AR2 300,134 240,107 225,101 AR3 295,834 236,667 221,876 A02 284,343 227,474 213,257 A03 280,021 224,017 210,016 CU2 299,430 239,544 224,573 CU3 295,317 236,254 221,488 CU4 287,091 229,673 215,318 CR3 297,823 238,258 223,367 CR4 289,166 231,333 216,875 C03 280,802 224,642 210,602 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75.